Motion by respondents Calocerinos and Spina to dismiss the appeal herein granted and the appeal dismissed as to all respondents, with costs and $20 costs of motion to respondents Calocerinos and Spina only, upon the grounds that (1) insofar as the appeal is taken from orders of the Appellate Division affirming dismissal of the complaint, no substantial constitutional question is directly involved, and (2) insofar as the appeal is taken from orders of the Appellate Division affirming orders settling the record, said orders do not finally determine the action within the meaning of the Constitution.